I am in agreement, under the facts and circumstances of this case, with the holding that the trial court acted improperly when it imposed additional conditions upon Hayes's probation. I write separately only to emphasize the point that our decision should not be read to impair or prevent action taken by the probation department, in an appropriate case, to add or delete, upon the consent of the probationer, its own reasonable conditions of probation, when the trial court has, in its original order, made compliance with the department's rules and regulations a general condition of the probation.